United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 14-822
Issued: November 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 28, 2014 appellant filed a timely appeal from the September 3, 2013
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), denying her
request for review of her claim. As the last merit decision was issued on April 9, 2013, more
than 180 days from the filing of this appeal, the Board does not have jurisdiction over the merits,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 6, 2002 appellant, then a 46-year-old city carrier, filed an occupational disease
claim alleging that she sustained burning pain in the neck, right shoulder, right arm, right wrist,
1

5 U.S.C. § 8101 et seq.

right hand, thumb and right elbow in the performance of duty. She alleged that her injury
became aggravated while casing and delivering mail between April 13 and 17, 2002. Appellant
did not stop work at that time.2 OWCP accepted the claim for cervical subluxations at C1 and
C2. Effective September 30, 2010, appellant was placed on the periodic rolls. On November 10,
2010 OWCP noted that appellant’s claim was accepted for closed dislocations of the first and
second cervical vertebrae.
By letter dated December 13, 2010, OWCP referred appellant for a second opinion,
together with a statement of accepted facts, a set of questions and the medical record to
Dr. Alexander Doman, a Board-certified orthopedic surgeon.
In a February 1, 2011 report, Dr. Doman reviewed appellant’s history of injury and
treatment and examined her. He determined that x-rays of the cervical spine were normal and
there was no evidence of cervical C1-C2 subluxation. Dr. Doman advised that nerve conduction
velocity studies were performed of the right upper extremity which involved the median nerve
and ulnar nerve and were normal. He stated that median nerve testing revealed evidence of
slowing consistent with the right median neuropathy at the level of the wrist. Dr. Doman advised
that appellant did not have any cervical subluxation of the C1 and C2. He found that appellant
never had subluxation of the cervical vertebrae at C1-C2. Dr. Doman explained that there was
absence of any acute trauma that would have resulted in a cervical subluxation and there was no
basis for such a diagnosis. Dr. Doman opined that there were no residuals of her accepted
conditions.
On February 23, 2011 OWCP proposed to terminate appellant’s compensation. It found
the weight of the medical evidence was represented by the report of Dr. Doman and established
that the residuals of the work injury had ceased. Appellant did not respond.
On April 12, 2011 OWCP terminated appellant’s compensation benefits. It found that
appellant no longer had a cervical subluxation causally related to factors of her employment.
OWCP determined that the weight of the medical evidence rested with Dr. Doman who reviewed
x-rays and determined that they did not show a subluxation of the cervical spine.
On April 3, 2012 OWCP received a request for reconsideration. In a decision dated
April 24, 2012, it denied modification of the April 12, 2011 decision. On February 15, 2013
appellant again requested reconsideration. In a decision dated April 19, 2013, OWCP denied
modification of the prior decisions.
On August 9, 2013 appellant filed a request for reconsideration and submitted additional
evidence. A July 31, 2013 x-ray report read by Dr. Amanda Hess, a chiropractor, listed an
assessment of subluxation at C1-C2. A rolling thermal scan from Dr. Hess’ office also
accompanied the x-ray. It was not signed.

2

The record reflects that appellant has a separate occupational disease claim under claim No. xxxxxx747, filed on
December 9, 2000, accepted for closed dislocation multiple cervical vertebrae. Additionally, a January 27, 2006
claim was denied under claim No. xxxxxx342. Additionally, appellant has cervicobrachial syndrome, carpal tunnel
syndrome and thoracic myalgia, which are not accepted conditions.

2

In a decision dated September 3, 2013, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant further merit
review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the OWCP.”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
Appellant disagreed with the termination of her compensation benefits. She requested
reconsideration on August 9, 2013. The underlying issue is medical in nature, whether appellant
continued to have residuals of her work-related injury.
OWCP denied appellant’s application on September 3, 2013, finding that the evidence
submitted did not warrant further merit review. On reconsideration, appellant submitted a
July 31, 2013 x-ray report from Dr. Hess, a chiropractor, who diagnosed a subluxation at C1-C2.
This evidence is not relevant as it does not address the issue of whether appellant continued to
have residuals of her accepted work-related conditions. The Board notes that Dr. Hess merely
listed a subluxation. He did not address whether it was employment related. The Board has held
that the submission of evidence which does not address the particular issue involved does not
constitute a basis for reopening a case.6
OWCP also received a rolling thermal scan which accompanied the x-ray. However, this
is not medical evidence as it is not signed by a physician. The Board has held that medical
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

5

Id. at § 10.608(b).

6

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

3

reports lacking proper identification do not constitute probative medical evidence.7 Therefore,
this is not relevant or pertinent.
Appellant did not establish that OWCP erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by OWCP or constitute new
and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 3, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

7

R.M., 59 ECAB 690, 693 (2008). Furthermore, even if the test was performed by a physician, it would not be
relevant as it does not address causal relationship between a diagnosed condition and appellant’s employment.

4

